
	
		I
		112th CONGRESS
		1st Session
		H. R. 3355
		IN THE HOUSE OF REPRESENTATIVES
		
			November 3, 2011
			Mr. Luján (for
			 himself and Mr. Heinrich) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Veterans’ Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To direct the Secretary of Veterans Affairs to establish
		  a grant program to assist veterans find employment, to make permanent and
		  modify the work opportunity tax credit with respect to unemployed veterans, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Heroes Hiring Heroes Act of
			 2011.
		2.Veteran employment
			 assistance grant program
			(a)EstablishmentSubject to the availability of
			 appropriations for such purpose, the Secretary of Veterans Affairs shall
			 establish a program to award grants to States to assist the employment of
			 veterans.
			(b)EligibilityThe Secretary may award a grant under this
			 section to a State that—
				(1)is carrying out a
			 program to assist the employment of veterans; or
				(2)was carrying out
			 such a program but does not have sufficient funding to continue the
			 program.
				(c)Use of
			 grantA State may use a grant awarded under this section to
			 provide veterans with—
				(1)quarterly job
			 fairs or other similar forums in which the State assists veterans in meeting
			 potential employers;
				(2)employment
			 resources on an Internet Web site, including through maintaining or
			 establishing a Web site containing job listings, a resume bank, or employment
			 advice or other information;
				(3)in-person
			 employment assistance, including resume-building and job-placement
			 services;
				(4)workshops or
			 seminars that cover business or office conduct, the job interview process, how
			 to apply for a job, and other similar information; and
				(5)training of
			 technology skills, including training with respect to the Internet and widely
			 used word-processing, spreadsheet, and presentation software.
				(d)Number and
			 amount of grants
				(1)NumberThe Secretary may award more than one grant
			 under this section to a State.
				(2)AmountA
			 grant awarded under this section may not exceed $100,000.
				(e)ApplicationTo be eligible for a grant under this
			 section, a State shall submit to the Secretary an application at such time, in
			 such manner, and containing such information as the Secretary may
			 require.
			(f)Authorization of
			 AppropriationsThere is authorized to be appropriated to the
			 Secretary to carry out this section a total of $5,000,000.
			3.Extension and
			 modification of work opportunity tax credit for certain veterans
			(a)Temporary
			 extension and increaseSubparagraph (A) of section 51(d)(14) of
			 the Internal Revenue Code of 1986 is amended—
				(1)by striking
			 unemployed veteran or,
				(2)by inserting
			 , or any unemployed veteran who begins work for the employer after
			 December 31, 2011, and before January 1, 2017, after or
			 2010, and
				(3)by inserting
			 before the period at the end the following: , and subsection (b)(3)
			 shall be applied with respect to any such unemployed veteran by substituting
			 $14,000 for $6,000.
				(b)Permanent rule
			 for veteran-Owned businessParagraph (14) of section 51(d) of
			 such Code is amended by adding at the end the following new
			 subparagraph:
				
					(C)Special rule for
				veteran-owned employer
						(i)In
				generalIn the case of an unemployed veteran who begins work for
				a veteran-owned employer after December 31, 2016, and was hired through a State
				job fair or forum described in section 2(c)(1) of the Heroes Hiring Heroes Act
				of 2011—
							(I)such unemployed
				veteran shall be treated as a member of a targeted group for purposes of this
				subpart, and
							(II)subsection (a)
				shall be applied by increasing by 20 percent the percentage applicable to the
				qualified first-year wages of such employee.
							(ii)Veteran-owned
				employerThe term
				veteran-owned employer means any employer who is a person listed
				in the database maintained by the Secretary of Defense under section 8127(f) of
				title 38, United States Code, as a small business concern which is owned and
				controlled by
				veterans.
						.
			(c)Conforming
			 amendmentParagraph (4) of
			 section 51(c) of such Code is amended by adding at the end the following new
			 flush sentence:
				
					The
				preceding sentence shall not apply to wages paid or incurred to an unemployed
				veteran..
			(d)Effective
			 dateThe amendments made by this section shall apply to
			 individuals who begin work for the employer after December 31, 2011.
			
